OPINION OF THE COURT
As pointed out when this cause was before us on a motion to dismiss the writ of error, it is now moot. Noce v. Noce, 34 N.M. 335,  281 P. 460. We overruled the motion because of a possible liability of the plaintiff in error upon the injunction bond.
On consideration of the briefs upon the merits, and bearing in mind that no such claim of liability may ever be made, we conclude that it would not be advisable for this court to spend the time necessary to determine the various claims of error. *Page 157 
The judgment will be affirmed without prejudice to any further proceedings involving liability upon the injunction bond. The cause will be remanded. It is so ordered.
PARKER and CATRON, JJ., concur.
BICKLEY, C.J., and SIMMS, J., did not participate.